MEMORANDUM **
Alejandro Olea-Ortiz and Mariam Bail-on-Martinez, natives and citizens of Mexico and husband and wife, petition pro se for review of the decision of the Board of Immigration Appeals summarily affirming the immigration judge’s denial of their application for cancellation of removal.
We lack jurisdiction to consider petitioners’ challenge to the agency’s discretionary determination that petitioners failed to demonstrate exceptional and extremely unusual hardship to their qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.